Case 5:19-mj-03554 Document 1 Filed on 12/20/19 in TXSD Page 1of1
AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

 

 

United States of America )
Vv. )
Eutimio CHIPAHUA-Vanzo ) Case No.
)
)
)
_. ce )
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of December 18, 2019 in the county of Zapata in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
8 USC 1326 A citizen of Mexico, who has previously been REMOVED or has departed the United

States while an order of REMOVAL is outstanding was thereafter found in the United
States in or near Zapata, Texas the said Defendant having not obtained the consent of the
Attorney General of the United States (prior to March |, 2003) or of the Secretary of the
Department of Homeland Security (March |, 2003 and thereafter- Title 6, United States
Code, Sections 202 and 557) for the reapplication by the said Defendant for admission into
the United States.

This criminal complaint is based on these facts:

On or about December 18, 2019 the defendant Eutimio CHIPAHUA-Vanzo was apprehended in Zapata, Texas. After a brief
interview it was determined that, Eutimio CHIPAHUA-Vanzo was an undocumented alien from Mexico and subsequently placed
under arrest. Further investigation revealed that Eutimio CHIPAHUA-Vanzo was previously REMOVED from the United States on
08/29/2018, at El Paso, Texas. There is no record that Eutimio CHIPAHUA-Vanzo has applied for or received permission from the
Attorney General or the Secretary of Homeland Security to re-enter the United States after deportation.

[Continued on the attached sheet. /S/Joshua Steele

 

Complainant's signature

Joshua Steele Border Patrol Agent
: « Printed name and title

 

Sworn to before me and signed in my presence,

Date: December 23, 2019

 

Judge's signature

City and state: Laredo, Texas Sam Sheldon _U.S. Magistrate Judge
Printed name and title
